Electronically Filed
                                                          Supreme Court
                                                          SCWC-12-0000902
                                                          29-AUG-2014
                                                          10:57 AM


                          SCWC-12-0000902

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                         STATE OF HAWAI#I,
                  Respondent/Plaintiff-Appellee,

                                  vs.

                       DERRICK Y. SHIGEMURA,
                  Petitioner/Defendant-Appellant.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                  (CAAP-12-0000902; 1DTA-11-05369)

         ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Pollack, JJ.)

           Petitioner/Defendant-Appellant’s Application for Writ
of Certiorari, filed on August 12, 2014, is hereby accepted.
           IT IS FURTHER ORDERED, that no oral argument will be
heard in this case.   Any party may, within ten days and pursuant
to Rule 34(c) of the Hawai#i Rules of Appellate Procedure, move
for retention of oral argument.
           DATED: Honolulu, Hawai#i, August 29, 2014.
Jonathan Burge                          /s/ Mark E. Recktenwald
for petitioner
                                        /s/ Paula A. Nakayama

                                        /s/ Sabrina S. McKenna

                                        /s/ Richard W. Pollack

                                        /s/ Michael D. Wilson